No. 366-82883-2015

THE STATE OF TEXAS                            IN THE 366TH DISTRICT
                                                            FILED IN
                                                        5th COURT OF APPEALS
                                                            DALLAS, TEXAS
            v.                               COURT    OF1/4/2016 3:54:04 PM
                                                              LISA MATZ
JOHN TURNER GRAY                             COLLIN   COUNTY,       TEXAS.
                                                                Clerk




                            NOTICE OF APPEAL

COMES NOW JOHN TURNER GRAY, DEFENDANT, respectfully giving

Notice of Appeal that he desires to appeal from the. final judgment of
                                                          5, GNT61'/CEO
conviction in the above styled and numbered cause that was sigAsel by the

court on the   f2_ day of November 2015.                     ppeals to the

51h Court of Appeals.




                     FfLED
                  15 NOV 18 PM 4: 32

                                                      SCANNED